Title: Thomas Jefferson to Archibald Robertson, 1 June 1815
From: Jefferson, Thomas
To: Robertson, Archibald


          Dear Sir  Poplar Forest June 1. 15.
          According to your permission I have given mr Clay an order of this day on you for 55. Dollars, and I now inclose you a draught on Gibson and Jefferson for 138. Dollars to cover this and the two sums of 60.D. and 23.D. which you were so kind as to furnish mr Goodman with.
          Having found it necessary to make a change in the management of my affairs here, I have engaged mr Joel Yancey to undertake the direction of them & superintendance of the overseers. and I have desired him to apply to your store for any necessaries which may be wanting for the people here or place. Accept the assurance of my great esteem & respect.
          Th: Jefferson
        